UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32954 CLEVELAND BIOLABS, INC. (Exact name of registrant as specified in its charter) DELAWARE 20-0077155 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 73 High Street, Buffalo, New York (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(716) 849-6810 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] As of October 31, 2012, there were 43,435,309 shares outstanding of registrant's common stock, par value $0.005 per share. CLEVELAND BIOLABS INC. AND SUBSIDIARIES 10-Q 11/9/2012 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION ITEM 1: Consolidated Financial Statements 1 Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 2 Consolidated Statements of Comprehensive Income/(Loss) for the Three and Nine Months Ended September 30, 2012 and 2011 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statement of Stockholders' Equity for the Nine Months Ended September 30, 2012 5 Notes to Consolidated Financial Statements 6 ITEM 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3: Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4: Controls and Procedures 19 PART II - OTHER INFORMATION ITEM 1: Legal Proceedings 21 ITEM 1A: Risk Factors 21 ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3: Defaults Upon Senior Securities 21 ITEM 4: Mine Safety Disclosures 21 ITEM 5: Other Information 21 ITEM 6: Exhibits 22 Signatures 23 In this report, except as otherwise stated or the context otherwise requires, the terms “Cleveland BioLabs” and “CBLI” refer to Cleveland BioLabs, Inc., but not its consolidated subsidiaries and the “Company,” “we,” “us” and “our” refer to Cleveland BioLabs, Inc. together with its consolidated subsidiaries. Our common stock, par value $0.005 per share, is referred to as “common stock.” CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Other current assets Total current assets Equipment, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue - Accrued warrant liability Current portion of capital lease obligation - Total current liabilities Noncurrent portion of capital lease obligation - Commitments and contingencies - - Total liabilities Stockholders' equity: Preferred stock, $.005 par value; 10,000,000 shares authorized, 0 shares issued and outstanding as ofSeptember 30, 2012 and December 31, 2011, respectively - - Common stock, $.005 par value; 80,000,000 shares authorized, 35,934,809 and 35,612,192 shares issued and outstanding as ofSeptember 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total Cleveland BioLabs, Inc. stockholders' equity Noncontrolling interest in stockholders' equity Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 1 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months ended September 30, Nine Months ended September 30, Revenues: Grants and contracts $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest and other income Foreign exchange gain (loss) Change in value of warrant liability ) ) Total other income (expense) ) ) Net income (loss) Net loss attributable to noncontrolling interests Net income (loss) attributable to Cleveland BioLabs, Inc. $ ) $ ) $ ) $ Net income (loss) available to common stockholders per share of common stock, basic $ ) $ ) $ ) $ Net income (loss) available to common stockholders per share of common stock, diluted $ ) $ ) $ ) $ Weighted average number of shares used in calculating net income (loss) per share, basic Weighted average number of shares used in calculating net income (loss) per share, diluted See Notes to Consolidated Financial Statements 2 CLEVELAND BIOLABS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net income/(loss) including noncontrolling interests $ ) $ ) $ ) $ Other comprehensive income (loss) Foreign currency translation adjustment ) ) Comprehensive income/(loss) including noncontrolling interests ) ) ) Comprehensive loss attributable to noncontrolling interests Comprehensive income/(loss) attributable to Cleveland BioLabs, Inc. $ ) $ ) $ ) $ See Notes to Consolidated Financial Statements 3 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) Additional Accumulated Other Common Stock Paid-in Comprehensive Accumulated Noncontrolling Shares Amount Capital Income Deficit Interest Total Balance at January 1, 2012 $ ) $ $ Stock based compensation - - - Exercise of options 4 - - - Noncontrolling interest capital contribution to Incuron, LLC - Net loss - ) ) ) Foreign currency translation - Balance at September 30, 2012 $ ) $ $ See Notes to Consolidated Financial Statements 4 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Amortization - Unrealized gain on short-term investments - Noncash compensation Warrant issuance costs - Change in value of warrant liability ) Patent costs - Changes in operating assets and liabilities: Accounts receivable Other current assets ) Other long-term assets ) ) Accounts payable ) Deferred revenue ) Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of short-term investments ) - Sale of short-term investments Issuance of note to Panacela Labs, LLC - ) Purchase of equipment ) ) Investment in patents - ) Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of common stock, net of offering costs - Noncontrolling interest capital contribution to Incuron, LLC Exercise of options Repayment of capital lease obligation ) - Exercise of warrants - Net cash provided by financing activities Effect of exchange rate change on cash and equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $
